DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
Applicant argues at Page 6-8 that “one of ordinary skill in the art would not combine the method disclosed by Chen with the method disclosed by Bauer and expect to achieve the same results.”  Applicant notes that Chen precipitates cerium nanoparticles form solution by addition of a liquid under basic conditions whereas Bauer is directed to ozone oxidation of cerium ion in aqueous solution under acidic conditions.  Applicant emphasizes the difference of Chen as a homogeneous reaction in liquid vs Bauer as a heterogeneous reaction of a gas with liquid.  Applicant also emphasizes the difference of Chen as reaction in an alkaline condition to favor the oxidation of Ce(III)/Ce(IV).  
This argument is unpersuasive because Bauer describes his ozonation method for producing CeO2 as a process as an alternative to several methods for separating and explicitly includes “basicity precipitation” (see Page 1, Bottom).  Therefore, in view of Bauer expressly contrasting his process to basicity precipitation, one of ordinary skill in the art would reasonably consider ozonation as an alternative to a homogeneous precipitation under basic conditions.  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Here, the Office maintains that it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform precipitation of CeO2 nanoparticles from an alcoholic/water mixed solvent with ozone as the precipitant.  The Office also maintains that a person of ordinary skill in the art is a person of ordinary creativity and not an automaton.  The Office also maintains that a person of ordinary skill in the art would reasonably be able to fit the teachings of Chen and Bauer together including using Bauer’s suggestions for a gaseous precipitant or the pH of the solution.  The Office maintains that such a modification is no more than the inferences and creative steps that a person of ordinary skill in the art would employ (see MPEL 2141.II.C).
Regarding applicant’s arguments at the top of Page 9, that Jensen does not remedy the deficiencies of Chen and Bauer, the argument is unpersuasive since the Office maintains that claim 1 is obvious in view of Chen and Bauer.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Homogeneous precipitation of cerium dioxide nanoparticles in alcohol/water mixed solvents, Colloids and Surfaces A: Physicochem. Eng. Aspects 242 (2004) 61-69) and in further view of Bauer et al (Recovery of Cerium and Lanthanum by Ozonation of Lanthanide Solutions, Bureau of Mines Report of Investigations 7123 (1968) Pages 1-9).
Chen discloses a method for homogeneous precipitation of cerium dioxide nanoparticles in alcohol/water mixed solvents (see Abstract).  Chen discloses a method comprising:
(1) providing ammonia to a first solution that includes a cerium nitrate (i.e. a cerium salt) to form a precipitant;
(2) centrifuging, washing, and drying the precipitant to obtain CeO2 nanoparticles (See Page 62, ¶3 and Figure 1).
Chen discloses that CeO2 nanoparticles synthesized by precipitation in alcohol/water mixed solvents have cubic fluorite structure and particle size of about 3-15 nm (i.e. producing CeO2 nanocrystals) (see Abstract and Page 69, ¶1).  Chen further discloses that CeO2 powders can be exploited for use in extensive applications (see Page 61, ¶1).

	Bauer discloses a process for recovery of cerium by ozonation comprising:
(1) providing a gas that includes ozone to a first solution comprising cerium sulfate, nitrate, or chloride and ozone oxidation of cerium ion in aqueous solution (i.e. a solution including a cerium salt);
		(2) obtaining precipitated CeO2 (see Page 2, Bottom to Page 3, ¶4 and Page 8, ¶4).
	Bauer discloses that using ozone to precipitate cerium is simple, relatively rapid, and produces CeO2 of high purity in high yield, (see Page 1, Abstract and Page 8, Conclusion).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing CeO2 nanocrystals as disclosed by Chen where the method comprises introducing ozone, as disclosed by Bauer, since the technique is simple, rapid, and produces CeO2 of high purity in high yield.
Regarding Claim 3, Chen discloses a method comprising precipitation of cerium (III) nitrate (see Page 62, ¶3).
Regarding Claim 4, Bauer discloses a method where ozone is introduced into the solution through a fritted glass tube (see Page 3, ¶2).  Artisans would recognize that introducing ozone through fritted glass which is porous would produce bubbles in the solution.

However, Chen and Bauer suggest a process that is substantially identical to the present invention.  Compare Bauer with the invention:
Bauer and Chen as applied above
Invention (see [0060-0062] and the example in [0093])
Ozone gas 2.5 g/h, (see Bauer, Page 3)
Ozone gas 0.5 g/h
solution of cerium sulfate, nitrate, or chloride solutions (see Bauer, Page 2, Bottom)
solution of cerium (III) nitrate, cerium (III) chloride, and cerium (III sulfate)
alcohol/water mixed solvent where the content is 67-80% alcohol and the alcohol may include methanol, ethanol, n-propanol (i.e. 1-propanol) , isopropanol (i.e. 2-propanol), and tert-butanol (see Chen Page 65, Table 1)
The solution is a water or ethanolic solution
introducing ozone gas from fritted glass tubes to the solution (see Bauer, Page 3)
Bubbling ozone gas through the solution
Producing fluorite structured CeO2 nanocrystals (see Chen, Abstract and Page 69, ¶1)
Producing fluorite structured CeO2 nanocrystals

Room temperature


Regarding Claim 6, Bauer discloses a method producing a precipitate from the first solution (see Page 3, ¶3).
Regarding Claim 7, centrifugal process is interpreted as centrifuging.  Chen discloses a method where the precipitate is centrifuged to produce the ceria nanoparticles (see Page 62, ¶3 and Figure 1).
Regarding Claim 8, Chen and Bauer do not specifically disclose that the centrifuged product has at least a portion that is red or orange-red. However, Chen and Bauer suggest a process that is substantially identical to the present invention.
Compare Bauer with the invention:
Bauer and Chen as applied above
Invention (see [0060-0062] and the example in [0093])
Ozone gas 2.5 g/h, (see Bauer, Page 3)
Ozone gas 0.5 g/h
solution of cerium sulfate, nitrate, or chloride solutions (see Bauer, Page 2, Bottom)
solution of cerium (III) nitrate, cerium (III) chloride, and cerium (III sulfate)
alcohol/water mixed solvent where the content is 67-80% alcohol (see Chen Page 65, Table 1)
Aqueous or ethanolic solution
introducing ozone gas from fritted glass tubes to the solution (see Bauer, Page 3)
Bubbling ozone gas through the solution

Producing fluorite structured CeO2 nanocrystals
Ambient temperature (i.e. room temperature) (see Bauer, Page 5, ¶2)
Room temperature


If the light yellow precipitate described by Chen is not the same yellow-orange as the invention, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Bauer and Chen and expect that at least a portion of the centrifuged precipitate is orange-yellow since the processes are identical. 
Regarding Claim 9, Chen discloses a method where the precipitate is dried to produce the ceria nanoparticles (see Page 62, ¶3 and Figure 1).
Regarding Claim 10, Bauer and Chen do not disclose that at least a portion of the precipitate is orange-red.  However, Bauer and Chen suggest a process that is substantially identical to the present invention.  Compare Chen and Bauer with the invention as above.  
Bauer and Chen as applied above
Invention (see [0060-0062] and the example in [0093])
Ozone gas 2.5 g/h, (see Bauer, Page 3)
Ozone gas 0.5 g/h
solution of cerium sulfate, nitrate, or chloride solutions (see Bauer, Page 2, Bottom)
solution of cerium (III) nitrate, cerium (III) chloride, and cerium (III sulfate)

Aqueous or ethanolic solution
introducing ozone gas from fritted glass tubes to the solution (see Bauer, Page 3)
Bubbling ozone gas through the solution
Producing fluorite structured CeO2 nanocrystals (see Chen, Abstract and Page 69, ¶1)
Producing fluorite structured CeO2 nanocrystals
Ambient temperature (i.e. room temperature) (see Bauer, Page 5, ¶2)
Room temperature
The precipitate is centrifuged after the precipitation reaction.
The precipitate is centrifuged after the precipitation reaction.


It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Bauer and Chen and expect that at least a portion of the centrifuged precipitate is necessarily red or orange-red since the processes are identical. 
Regarding Claims 11-12, Chen discloses a method where the precipitating solution comprises methanol, ethanol, n-propanol (i.e. 1-propanol) , isopropanol (i.e. 2-propanol), and tert-butanol (see Page 62, ¶3).
Regarding Claim 13, Bauer discloses a method comprising providing the gas and obtaining cerium dioxide precipitate at ambient temperature (i.e. room temperature) (see Page 3, Table 2).

Regarding Claim 15, Chen discloses a method where particles are produced in a range of 3 to 15 nm (see Page 69, ¶1).  Chen further discloses a method where the particle size decreases as the alcohol percentage increases and suggests that the particle size of CeO2 nanoparticles can be modulated by varying the nature and alcohol composition of the alcohol/mixed solvent (see Page 69, ¶1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as suggested by Chen and Bauer where the particle size is modulated to any workable or optimum range overlapping with 3 to 15 nm including the claimed range in order to produce a CeO2 nanoparticle with different applications.
Regarding Claim 16, Chen discloses a method that produces cubic fluorite structured cerium dioxide (see Abstract and Page 64, ¶4).
Regarding Claim 17, Chen suggests that the reaction rate is much higher in alcohol/water mixture than water (see Page 62, ¶1).  Chen also discloses a method where the precipitate came out within a few minutes (see Page 62, ¶3).  Bauer discloses that his method is rapid (see Page 8, Conclusions).  Chen and Bauer do not specifically disclose that CeO2 nanocrystals are obtained in less than one minute.  However, Bauer and Chen suggest a process that is substantially identical to the present invention.  Compare Chen and Bauer with the invention as above.  It would have been obvious to one of ordinary skill in the art at the time of filing of .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Bauer as applied to Claim 1 and in further view of Jensen (US 4,954,321).
Regarding Claim 2, Chen and Bauer discloses a method for preparing CeO2 nanocrystals comprising introducing ozone gas to a first solution comprising cerium salt; obtaining CeO2 nanocrystals after the ozone gas in introduced to the first solution.
Chen and Bauer do not disclose a gas containing ozone and oxygen.
Jensen discloses that ozone is unstable and spontaneously reverts to oxygen (See Col 1, Ln 38-39).  Jensen further discloses that the tendency of ozone to decompose into conventional O2 is accentuated when ozone occurs in high concentration (See Col 2, LN 31-33).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Chen and Bauer where the introduced ozone comprises at least some small amount of oxygen since ozone in high concentration is unstable and reverts to oxygen as disclosed by Jensen.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lindstrom et al (US 3,425,793) is a patent with inventors that are the same as the authors of the Bauer reference.  Lindstrom discloses a “simple method for .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        2/4/2022

/SALLY A MERKLING/SPE, Art Unit 1738